981 So.2d 149 (2008)
BROUSSARD PHYSICAL THERAPY
v.
FLEETWOOD TRANSPORTATION SERVICES, INC. and American Interstate Insurance Co.
No. CW 08-6.
Court of Appeal of Louisiana, Third Circuit.
April 9, 2008.
Charles S. McCowan, Jr., M. Dwayne Johnson, Todd A. Rossi, Jennifer Jones Thomas, Baton Rouge, LA, for Third Party Defendants-Relators, Concentra Integrated Services and Focus Healthcare Management, Inc.
Bray Williams, Natchitoches, LA, for Plaintiff-Respondent, Broussard Physical Therapy.
H.O. Lestage, III, DeRidder, LA, for Defendant-Third Party Plaintiff-Respondent, American Interstate Insurance Co.
Court composed of MARC T. AMY, J. DAVID PAINTER, and JAMES T. GENOVESE, Judges.
PAINTER, Judge.
For the reasons set forth in the companion case hereto, Broussard Physical Therapy v. Family Dollar Stores, Inc., 08-3 (La.App. 3 Cir.4/9/08), ___ So.2d. ___, 2008 WL 961913, the judgment of the Office of Workers' Compensation is affirmed. *150 Costs of this application are assessed to the Relator.
AFFIRMED.